Citation Nr: 0609443	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In that rating decision, the RO 
granted service connection for right ear hearing loss (left 
ear hearing loss had been granted in a February 1968 rating 
decision), and assigned a noncompensable (zero percent) 
evaluation for service-connected bilateral hearing loss; the 
RO also denied service connection for a left eye disability 
because evidence submitted was not new and material.  


FINDINGS OF FACT

1.  The veteran has Level I hearing in both ears.  

2.  In July 1981, the Board denied service connection for a 
left eye disability. 

3.  Evidence received since the July 1981 Board decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left eye 
disability


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 
4.85- 4.87 (2005).

2.  The July 1981 Board decision, which denied service 
connection for a left eye disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

3.  The evidence received subsequent to the July 1981 Board 
decision is not new and material; the claim for service 
connection for a left eye disability is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a July 2004 letter, VA informed the veteran of the 
evidence needed to substantiate his claims, described 
requirements for new and material evidence in order to reopen 
a claim, and provided him with an opportunity to submit such 
evidence.  VA also asked the veteran to provide any other 
evidence or information that pertains to his claim.  An 
enclosure to the letter enumerated evidence received by VA; 
evidence VA would reasonably seek to obtain (including 
medical records from the military, from or authorized by VA 
hospitals, or from the Social Security Administration); and 
information and evidence for which the veteran was ultimately 
responsible (including enough information to identify and 
locate records in the possession of a Federal department or 
agency and all requested records not in the possession of a 
Federal department and agency).  

The July 2004 letter provided VCAA notice to the veteran 
before issuance of the September 2004 rating decision.  
Additionally, in March 2005, the RO issued a statement of the 
case which provided the veteran with applicable regulations 
on VCAA notice requirements and VA's duty to assist; notified 
the veteran of regulations pertinent to his claims, including 
regulations on rating hearing impairment and regulations on 
new and material evidence; and informed the veteran of 
reasons why his claim was denied.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  CAVC 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for all disabilities on appeal prior 
to issuance of the September 2004 rating decision.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements with respect to all of the issues, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for an increased rating and for 
service connection, and because the March 2005 statement of 
the case provided pertinent regulations on disability rating 
in regard to the veteran's service-connected hearing loss, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, VA treatment records, 
a VA audiological examination, and a letter from Dr. S.G. 
have been associated with the claims file.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  VA has provided veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  Thus, VA's duty 
to assist has been fulfilled.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B. Law and Analysis

1.  Bilateral Hearing Loss

The veteran is seeking an initial compensable evaluation for 
service-connected bilateral hearing loss.  The Board has 
carefully reviewed the evidence and statements made in 
support of the claim and finds that the preponderance of the 
evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for increased rating of a service-connected disability and a 
case where the veteran expresses dissatisfaction with the 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating is 
potentially applicable for bilateral hearing loss as this is 
the initial rating for the bilateral condition.  As noted 
above, prior to the September 2004 rating decision, service 
connection for hearing loss had only been in effect for the 
left ear.  

The VA Rating Schedule provides rating tables for the 
evaluation of hearing impairment.  Table VI assigns a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of percent speech discrimination and 
the puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four).  38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each 
ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned in audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2005).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2005).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

On the authorized VA audiological evaluation in August 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
40
LEFT
30
35
30
60
90

The average puretone threshold in the right ear was 39 
decibels, and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
found mild to moderate sensorineural hearing loss in the 
right ear, and mild to severe sensorineural hearing loss in 
the left ear.  

The Board notes that in his December 2004 notice of 
disagreement, the veteran indicated that he felt the August 
2004 VA examination may have been inadequate. The Board finds 
that the audiological evaluation was conducted in accordance 
with 38 C.F.R. § 4.85 requirements for evaluation of hearing 
impairment.  The examination was conducted by a state-
licensed audiologist, included a controlled speech 
discrimination test (Maryland CNC), a puretone audiometry 
test, and was conducted without the use of hearing aids.  See 
38 C.F.R. § 4.85 (2005).  Thus, the Board finds that the 
August 2004 VA examination is adequate for rating purposes.   

Application of the August 2004 audiometric findings to the 
diagnostic criteria results in a noncompensable evaluation 
for the veteran's hearing loss disability.  The audiometric 
findings, applied to Table VI, yield a numeric designation of 
I for the right ear (39 decibel puretone threshold average, 
and 96 percent speech discrimination), and a numeric 
designation of I for the left ear (54 decibel puretone 
threshold average, and 96 percent speech discrimination).  
These numeric designations, entered into Table VII, produce a 
zero percent evaluation for hearing impairment.  Thus, the 
Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation of zero 
percent.  

In addition, puretone thresholds reported on the August 2004 
VA examination were not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
or 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Thus 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The Board has considered the veteran's claim that his hearing 
loss has worsened.  However, the veteran has not shown, by 
competent medical evidence that his hearing loss has 
increased to a compensable level.  See 38 C.F.R. § 4.85 
(2005).
The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  

2.  Left Eye Disability

The veteran is seeking to reopen a claim for service 
connection for a left eye disability.  The Board has 
carefully reviewed the record and finds that the veteran has 
not submitted new and material evidence to reopen a 
previously denied claim for service connection.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  New and material evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998). 

The Board previously considered and denied the veteran's 
claim for service connection for a left eye disability in a 
July 1981 decision.  In that decision, the Board found that 
the veteran's cataract of the left eye was not diagnosed 
until many years after service; service records did not show 
any left eye disorder; and no medical evidence on record 
related the formation of a left eye disability to any 
incident in service.  The evidence considered in making this 
determination included: service medical records showing 
visual acuity of 20/20 in both eyes at discharge; a statement 
by the veteran indicating that he suffered trauma to the left 
side of his face when struck by a machine gun when it was 
blown from its mount in a land mine explosion; medical 
records from Dr. L.L.S. indicating that the veteran was seen 
in January 1969 for blurring of vision in the left eye, that 
he reported a foreign body in his left eye one month 
previous, and that he was treated from January 1969 to 
February 1973 for uveitis and iritis of the left eye; VA 
treatment records diagnosing a posterior subcapsular cataract 
in 1978; and a VA examination diagnosing a posterior 
subcapsular cataract in the left eye, noting that this could 
have been traumatically induced.  

In April 2004, the veteran again filed a new claim for 
service connection due to a left eye disability, indicating 
that he was being seen by VA.  VA treatment records from 
March 2004 to July 2004 indicate that the veteran has been 
treated for a left eye disability.  The veteran also 
submitted a letter from Dr. S.G., which stated that an 
initial examination in February 1988 revealed a posterior 
subcapsular cataract in the left eye.  Dr. S.G. indicated 
that the veteran had cataract surgery in April 1998 and a 
laser capsulotomy in June 1989.  Dr. S.G. stated that the 
veteran reported being hit around the face while in Vietnam 
and that he was relatively young to develop a cataract.  Dr. 
S.G. also noted that trauma to the eye is sometimes 
associated with early development of cataracts.  

The Board finds that although the evidence submitted after 
the July 1981 decision is new, it is not material.  The 
letter from Dr. S.G. and VA treatment records indicate that 
the veteran has a current left eye disability.  That fact was 
established prior to the July 1981 Board decision.  However, 
the veteran had not established in-service incurrence of a 
disability and there was not sufficient medical evidence 
linking any in-service event to his current disability.  In 
that respect, the letter from Dr. S.G., which is 
substantially similar in its conclusion to the May 1980 VA 
examiner's opinion, does not raise a reasonable possibility 
of substantiating the claim.    

The statement given by Dr. S.G. appears to rely solely on a 
report by the veteran.   Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and does not serve to verify the occurrences described. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The equivocal nature of 
Dr. S.G.'s opinion does not attribute the veteran's reported 
trauma to the development of a cataract, but instead makes a 
general statement indicating that trauma to the eye is 
"sometimes associated" with early development of cataracts.  
The Board finds that a generic opinion, such as the one 
offered, which does not address the facts of the veteran's 
case with a sufficient degree of medical certainty, does not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Thus, Dr. S.G.'s statement cannot be 
considered as material evidence.  

The Board has considered the veteran's claim that his left 
eye disability is related to an in-service injury; however, 
the veteran does not possess the medical training and 
expertise necessary to render a medical opinion as to either 
the cause or diagnosis of an ophthalmologic disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury). See also 38 C.F.R. § 3.159(a)(2) (2005).

C.  Conclusion

The Board concludes that the preponderance of the evidence is 
against finding that the veteran's bilateral hearing loss has 
increased to warrant an initial compensable evaluation during 
the relevant appeal period.  The appeal is accordingly 
denied.

The Board also concludes that the preponderance of the 
evidence is against finding that VA treatment records and a 
letter from Dr. S.G. are "new and material evidence" 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left eye disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

1.  An initial compensable evaluation for bilateral hearing 
loss is denied.

2.  The application to reopen a claim of entitlement to 
service connection for a left eye disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


